IN THE COURT OF COMMON PLEAS OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY `

STATE OF DELAWARE, )
)
v. ) Cr. ID N0. 1307007770
)
KELSEY LANE, )
)
Defendant. )
Submitted: February 10, 2014
Decided: Ma;rch 10, 2014
Daniel G. Simmons, Esquire Louis B. Ferrara
Deputy Attorney General 1716 Wawaset Street
320 N. French srreer, sm Floor Wilmingwn, DE 19306
Wilmington, DE 19801 Attorney for Dejéndant

Attorneyf:)r the State of Delaware

MEMORANDUM OPINION

 

RENNIE, J.

Det`endant Kelse_y Lane ("Lane") was arrested on July 10,. 2013, and charged with
Driving Under the Influence of Aicohol or with a Prohibited Alcohol Content; Failure to Remain
within a Single Lane, and; Failure to Obey a Traffic Control Device on a One-way Roadway.
0n December 4, 2013, Lane noticed the present Motion to Suppress.

A hearing on the motion was held on January 7, 20l4. At the hearing, the Court heard
testimony from two witnesses. The Court reserved decision and ordered supplemental briefing
from the parties on the issues of (l) whether the defendant was under arrest when she was placed
in the rear of a self-locking police vehicle for approximately ten (10) minutes; and (2) if the
defendant was detained rather than arrested, then was she legally detained pursuant to ll Del. C.
§ 1902 or otherwise. This is the decision of the Court on Lane’s Motion to Suppress.

FACTS

At the hearing, Amanda Yeaton ("Yeaton") testified as the State’s first witness. Yeaton
testified that she accompanied her friend, Lane, to a restaurant in 'l`rolley Square on july 9, 2013,
to celebrate Lane’s birthday with friends. Yeaton testified that while at the restaurant, she
"believe[d]" that Lane had a beer with dinner. After dinner, the group went to another location
where Lane consumed a margarita Yeaton "believe[d]" that Lane consumed one shot of alcohol
as well.

When Lane and Yeaton departed, Yeaton volunteered to drive because she felt Lane had
consumed more alcohol than her. However, Lane proceeded to drive Yeaton home. Although
she paid attention to Lane’s driving initially, Yeaton did not notice anything wrong with the way
Lane was driving and eventually stopped paying attention. While driving along Murphy Road

towards Faulk Road, the vehicle collided with two road signs.

Yeaton testified that the windshield was cracked, but it appeared that neither she nor
Lane were injured. Soon after the accident they were approached by a police offrcer. Yeaton
testified that the officer asked them basic information such as their names, who they were and
what they were doing.' Yeaton further testified that the officer asked her if Lane had been
drinking, to which Yeaton responded affirmatively

The second witness to testify for the State was Senior Sergeant Keith Sparks ("Sergeant
Sparks"). Sergeant Sparks testified that he has worked for the New Castle County Police for
thirty (30) years. On the night of July 9, 2013, Sergeant Sparks was assigned to uniform patrol.
He was on Wilson Road approaching Faulk Road when he saw what appeared to be a cloud of
smoke.

Sergeant Sparks stopped to investigate and he determined that there had been a one-
vehicle accident, and that the vehicle was resting in a mulch bed off the road. Sergeant Sparks
also observed two traffic signs dislodged and a considerable amount of debris in the roadway.
He called into the dispatch center to let them know he was at the scene of an accident and there
appeared to be potential injuries.

Sergeant Sparks approached the vehicle to ask about injuries. The passenger, Yeaton,
stated "I told her not to drive, she was too drunk." Sergeant Sparks approached the driver side of
the vehicle and detected a strong odor of alcohol coming from the car. He also smelled a strong
odor of alcohol on Lane’s breath. He asked the driver, Lane, to step out of her vehicle and go

into the back of his police car for her own safety because of the extensive damage to the vehicle

1 Sergeant Sparks testified that he did not recall asking the occupants any questions. However,
based on Yeaton’s credible testirnony, the Court is not troubled by the of`f`1cer’s lack of
recollection on this specific issue because as the non-primary investigating officer, he did not fill
out a report, and the incident had occurred seven months prior to his testimony.

and because steam was coming from her car.z Sergeant Sparks testified that because Lane was
intoxicated and there was debris in the roadway, he did not want to take the chance that she
would wander around the accident scene. He also knew that an officer from the Delaware State
Police would be responding to assume the investigation.

Lane complied with Sergeant Sparks’ request and sat in the back of his self-locking
police vehicle, without handcuffs, until Delaware State Police arrived. Sergeant Sparks testified
that he believed Lane was in the back of his police car for less than ten minutes.

a. Parties’ Positions

lt is Lane’s position that an arrest occurred when she was placed in the rear of Sergeant
Sparks’ self-locking police vehicle. Lane further argues that even if the encounter did not
constitute an arrest, it can only otherwise be classified as an ll Del. C. § 1902 detention. Lane
contends that the officer did not comply with the express criteria of § 1902(a) requiring specific
questioning and, therefore, Lane could not have been legally detained pursuant to the statute.

The State contends that Lane was not under arrest; rather, she was subjected to a lawful
investigatory detention The State argues that Sergeant Sparks had reasonable articulable

suspicion to believe Lane was driving under the influence of alcohol, and thus, his less than 10

2 Sergeant Sparks testified that in an effort to separate Lane and Yeaton, he instructed Lane to go
into the rear of the police car and instructed Yeaton to stand in the vicinity of the damaged
vehicle. Counsel for Lane challenges the credibility of the officer’s concern for Lane’s safety
because he instructed Yeaton to stand by the potentially dangerous car. While the Court does not
view that directive as the most prudent, it will not discredit the officer’s intent. Sergeant Sparks
testified that he secured Lane because she appeared intoxicated and he did not want to take the
chance of Lane wandering around the accident scene. Sergeant Sparks testified that he placed
Lane in his vehicle instead of her own out of concern for a potential fire in her vehicle. Sergeant
Sparks and Yeaton both testified that Yeaton waited by Lane’s car; not inside of it. Yeaton’s
proximity to the vehicle was not established, and Sergeant Sparks testified that, based on thirty
years of experience, he knows where to place an individual to avoid potential injury f`rom a
vehicular fire.

minute detention of Lane for her own safety pending arrival of the Delaware State Police was a
valid detention.
DISCUSSION

On a motion to suppress, the State bears the burden of proving, by a preponderance of the
evidence, that a search or seizure did not violate the constitutional rights of the defendant.3 The
Fourth Amendment of the United States Constitution and Ar'ticle I, Section 6 of the Delaware
Constitution afford individuals protection from "unreasonable" seizures.i Under the Fourth
Amendment, a person is considered "seized" when, in view of the circumstances, a reasonable
person would not feel free to leave.§

The distinction between an investigatory detention, which requires a basis of reasonable
articulable suspicion, and a custodial arrest, which requires a basis of probable cause, was
addressed by the Superior Court in State v. Kang.° The Kang court considered a number of
factors in determining whether a seizure is an investigatory detention or a custodial arrest;

In order to determine whether a seizure is an investigatory detention or an arrest,

the Court must examine "the reasonableness of the level of intrusion under the

totality of the circumstances." The following considerations are pertinent to the

analysis: (l) the amount of force used by the police; (2) the need for such force;

(3) the extent to which the individual's freedom of movement was restrained; (4)

the physical treatment of the individual, including whether handcuffs were used;

(5) the number of agents involved; (6) the duration of the stop; and (7) whether

the target of the stop was suspected of being armed.?

Notably, in Kang, the defendant challenged, in part, his detention in the rear of a police

car, during which time he made several incriminating staternents. Notwithstanding the detention

3 State v. Flonnery, 2013 WL 3327526, at *3 (Del. Super. June 12, 2013) (citation omitted).

4 see Mz¢hzgan nepa @fsmre Police v. s:¢z, 496 U.s. 444 (1990).

5 State v. Huntley, 777 A.2d 249, 254 (Del. 2000) (citing Michigan v. Chesternut, 486 U.S. 567,
573 (1988)).

°2001\)\/1,1729126

’ 1a ar *6.

in the rear of a police vehicle, the Court found "to the extent placing .Mr. Kang in the police
cruiser increased ‘the level of intrusion’ effected by the detention, the intrusion still did not rise
to the level of a custodial arrest."g

Applying the Kang factors, this Court finds that the minimal intrusion upon Lane was an
investigatory detention rather than a custodial arrest. Lane was instructed to sit in the back of
Sergeant Sparks’ vehicle, and she complied. Sergeant Sparks testified that his purpose for
placing Lane in the police car was twofold: to preserve Lane’s safety and to prevent Lane and
Yeaton from communicating. There were two individuals at the scene that needed to be
investigated and Sergeant Sparks was the only officer present. Lane’s freedom of movement
was restrained for roughly ten minutes and she was not handcuffed. When the lead investigating
officer arrived roughly ten minutes alier Lane was detained, Lane was released from the police
car. Under the totality of those circumstances, the Court finds that Lane’s detention was
investigatory and not custodial.

The Court next considers whether the detention was supported by reasonable articulable
suspicion. For an investigatory detention to be lawtirl, it must be supported by reasonable
articulable suspicion of criminal activity.g The Delaware Supreme Court has defined reasonable
articulable suspicion as an "officer's ability to ‘point to specific and articulable facts which, taken
together with rational inferences from those facts, reasonably warrant th[e] intrusion."’l°
"Reasonable suspicion must be evaluated in the context of the totality of the circumstances as

viewed through the eyes of a reasonable, trained police officer in the same or similar

3 Id. at *7.

9 see 1a

'° Jeees v. Srere, 745 A.zd 856, er 361 (Del. 1999) (quering Celemen v_ Szere, 562 A.zd 1171,
1174 (Del. Super. 1989))

circumstances, combining objective facts with such an ofiicer's subjective interpretation of those
facts."'l
The Court is satisfied that, under the totality of the circurnstances, Sergeant Sparks had
the requisite reasonable suspicion to detain Lane. Sergeant Sparks testified that he came upon a
one-vehicle accident, where the vehicle had plowed over two road signs located in the road
median before coming to rest in a mulch pile. He iiirther testified that he smelled an odor of
alcohol on Lane’s person and, importantly, Yeaton stated that she told Lane "not to drive, she
was too drunk." The testimony presented establishes that Sergeant Sparks objectively had
reasonable articulable suspicion to believe that Lane was driving under the influence of alcohol
and thus, his detention was valid.
Lane challenges the validity of the detention on the basis that Sergeant Sparks did not ask

her the specified questions outlined in 11 Del. C. § l902(a).l2 Lane argues that § 1902
detentions are lawful only where the express criteria of § 1902 is met, including asking the
"requisite questions to satisfy the statute." 13 However, the testimony in the record by Yeaton is
that Sergeant Sparks approached the damaged vehicle and asked both women their names, what
they had been doing and whether they had been drinking lt was after Yeaton made the
statement that implicated Lane, that Sergeant Sparks temporarily detained Lane while awaiting
the lead investigating officer and while he secured the crime scene.

In addition, the Delaware Supreme Court in Buckingham v. State, rejected an argument

that evidence should be suppressed because of the failure of the police to follow the strict

“ rer. {eiring united s¢e:es v. Ceeree, 449 Us. 411, 417~13 (1931)).

12 11 Del. C. § l902(a) reads: "[a] peace officer may stop any person abroad, or in a public place,
who the officer has reasonable ground to suspect is committing, has committed or is about to
commit a crime, and may demand the person's name, address, business abroad and destination."
13 Defendant’s Brief at 3. Lane cites State v. Bowden, 273 A.2d 481, 484 (Del. l97l) in support
of her position.

questioning requirements of § 1902, e.g. his name, address, business abroad and where he is
going.M Irnportantly, the Court noted that the statutory language of § l902(a) utilizes the
permissive term may as opposed to the mandatory term shall in regards to questioning of
detained suspects.l§ Accordingly, the fact that Sergeant Sparks did not ask Lane the specific
questions set forth in § 1902 does not render the investigatory detention of Lane unlawful under
the'circumstances present in this case.
CONCLUSION

For the foregoing reasons, this portion of the Defendant’s Motion to Suppress is
DENIED. The matter will be set for the remainder of the suppression hearing and/or trial before
this judicial of`ficer.

rr rs so oru)l:nal) this 10"’ day er Mereh, 2014.

(§P c

--\/""\ ` t

The Honora e n K. Rennie
Judge

"‘ 432 A.2d.327, 333 (Del. 1934).

15

1a
s